Fourth Court of Appeals
                                     San Antonio, Texas
                                 MEMORANDUM OPINION
                                        No. 04-13-00372-CR

                                         Phillip JOHNSON,
                                              Appellant

                                                 v.
                                                The
                                        The STATE of Texas,
                                              Appellee

                     From the 226th Judicial District Court, Bexar County, Texas
                                   Trial Court No. 2010CR12452
                              Honorable Sid L. Harle, Judge Presiding

Opinion by:       Luz Elena D. Chapa, Justice

Sitting:          Catherine Stone, Chief Justice
                  Karen Angelini, Justice
                  Luz Elena D. Chapa, Justice

Delivered and Filed: January 8, 2014

MOTION TO WITHDRAW GRANTED; AFFIRMED

           Phillip Johnson appeals the judgment revoking his community supervision and sentencing

him to three years in prison. Johnson pled no contest in March 2011 to a charge of Possession of

a Controlled Substance (Penalty Group 1, 1-4 grams) as part of a plea agreement with the State.

Pursuant to the agreement, the trial court found Johnson guilty and sentenced him to four years in

prison. The court suspended the sentence and placed Johnson on community supervision for a

period of four years. In May 2013, the State filed a motion to revoke Johnson’s community

supervision, alleging he violated various conditions of his community supervision. Johnson pled
                                                                                                         04-13-00372-CR


true to the allegations that he committed a new offense and that he failed to report to his supervision

officer as required. After a hearing, the trial court revoked Johnson’s community supervision and

imposed a three-year prison sentence.

         Johnson’s court-appointed appellate attorney filed a motion to withdraw and a brief in

which he raises no arguable points of error and concludes this appeal is frivolous and without

merit. The brief meets the requirements of Anders v. California, 386 U.S. 738 (1967), High v.

State, 573 S.W.2d 807 (Tex. Crim. App. 1978), and Gainous v. State, 436 S.W.2d 137 (Tex. Crim.

App. 1969). Counsel states Johnson was provided a copy of the brief and motion to withdraw and

was informed of his right to review the record and file his own brief. Johnson has not done so.

         After reviewing the record and counsel’s brief, we find no reversible error and agree with

counsel the appeal is wholly frivolous. See Bledsoe v. State, 178 S.W.3d 824, 826-27 (Tex. Crim.

App. 2005). We therefore grant the motion to withdraw filed by Johnson’s attorney and affirm the

trial court’s judgment. See id.; Nichols v. State, 954 S.W.2d 83, 86 (Tex. App.—San Antonio

1997, no pet.); Bruns v. State, 924 S.W.2d 176, 177 n.1 (Tex. App.—San Antonio 1996, no pet.). 1


                                                             Luz Elena D. Chapa, Justice


Do not publish




1
  No substitute counsel will be appointed. Should Johnson wish to seek further review of this case by the Texas Court
of Criminal Appeals, he must either retain an attorney to file a petition for discretionary review or file a pro se petition
for discretionary review. Any petition for discretionary review must be filed within thirty days after either this opinion
is rendered or the last timely motion for rehearing or motion for en banc reconsideration is overruled by this court.
See Tex. R. App. P. 68.2. Any petition for discretionary review must be filed with the clerk of the Court of Criminal
Appeals. See id. R. 68.3. Any petition for discretionary review must comply with the requirements of rule 68.4 of
the Texas Rules of Appellate Procedure. See id. R. 68.4.

                                                           -2-